PER CURIAM:
The primary proceeding below was brought by the National Bank of North America to foreclose a preferred ship’s mortgage on the vessels named in the caption. The United States intervened, seeking priority as the assignee of unpaid wage claims of several seamen and their unions. The United States appeals from the district court’s holding that its claim was for “taxes” and not “wages” and therefore not entitled to priority. The judgment below awarded all remaining funds in the registry of the court to the National Bank of North America.1
We are not persuaded that the lower court reached an erroneous conclusion. The judgment is
Affirmed.

. Reported at 335 F.Supp. 71.